Citation Nr: 1035770	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1977 to October 
1997.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Although the RO framed the issue on appeal as entitlement to 
service connection for depression, a review of the record 
indicates that the Veteran also claims to suffer from symptoms of 
PTSD.  Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue of entitlement 
to service connection for depression to the broader issue of 
entitlement of service connection for an acquired psychiatric 
disability, as is reflected on the cover page.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993) (Board is obligated to review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal, including all documents or oral testimony 
submitted prior to the Board decision).

As a final introductory matter, the Board notes that the Veteran 
has asserted that he is unable to work due to his depression.  He 
is not currently service connected for a psychiatric disorder.  
Nevertheless, in light of the action taken below to remand the 
issue on appeal for additional development, the Board interprets 
the Veteran's assertions as raising an implicit claim of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  As 
that claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
depression and posttraumatic stress disorder (PTSD).  

The Veteran filed a claim of service connection for depression in 
October 2004.  The Veteran contends that his depression began 
during his military service, after the Army refused to let him 
travel home to see his sick grandmother before she passed away.  
The Veteran reported that he sought and received counseling from 
the military chaplains in-service.  He stated that he first 
received treatment for depression in 1998, within one year of 
discharge from service. 

Following separation from service, in multiple VA medical 
records, the Veteran was diagnosed and treated for numerous 
psychiatric disorders, including major depression, PTSD, bipolar 
disorder, and anxiety.  In the August 2005 VA outpatient 
psychological treatment records, a VA physician stated that it 
appeared the Veteran began experiencing depression and anxiety 
while in the military in relation to complicated bereavement over 
his grandmother.  Additionally, the doctor stated that the 
Veteran had difficulty adjusting to civilian life to include 
problems with his marriage, which ended in divorce.  The examiner 
did not give a clear opinion as to whether it is at least as 
likely as not that any current psychiatric disorder had its onset 
during active service or is related to any in-service disease, 
event, or injury.  Additionally, VA medical records show that the 
Veteran has attributed his depression and mental health problems 
to post-service events, including his divorce and financial 
troubles.  

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his senses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994). Under 38 U.S.C.A. 1154(a), lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, 
the Board finds that the Veteran in this case is competent to 
report feeling depressed in service and receiving in-service 
counseling from a chaplain.  Moreover, in the absence of any 
evidence to the contrary, the Board finds that the Veteran's lay 
statements in this regard are credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511-12 (1995) (indicating that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

Although the Veteran has provided competent reports of continuity 
of symptomatology, and has been diagnosed with major depression, 
PTSD, bipolar disorder, and anxiety, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of any acquired psychiatric disorders.  A 
medical opinion regarding the etiology of the Veteran's acquired 
psychiatric disorder is necessary to make a determination in this 
case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, private medical records appear to be outstanding.  
The Veteran indicated that he began seeking mental health 
treatment in 1998.  However, the Veteran's VA medical records do 
not contain any evidence of mental health treatment prior to 
2004.  In light of the Veteran's statements, VA is on notice that 
earlier private medical records may exist that are relevant to 
his claim for service connection for an acquired psychiatric 
disability.  Accordingly, the Board finds that, on remand, the RO 
should request that the Veteran provide any additional treatment 
records in his possession or authorize VA to obtain those records 
on his behalf.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should contact the Veteran and 
request that he provide a completed release 
form (VA Form 21- 4142) authorizing VA to 
request copies of any treatment records 
from any private medical providers who have 
treated him for a psychiatric disability.  
The Veteran should also be advised that he 
can submit those records himself.  If the 
Veteran provides completed release forms, 
then request the identified treatment 
records.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
in-service stressors relating to the 
Veteran's fear of hostile military and 
terrorist activity.

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
other psychiatric disorder that is found to 
be present, including depression, anxiety 
disorder, and bipolar disorder.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder had its 
onset during active service or is related to 
any in-service disease, event, or injury.  In 
doing so, the examiner should consider and 
discuss the in-service incident where the 
Veteran was denied leave to return home to 
see his grandmother before she passed away 
and any current factors in the Veteran's life 
that could be the cause of the his 
psychiatric disorder.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations, to 
include 38 C.F.R. § 3.301 and the recently 
amended PTSD regulations, 38 C.F.R. § 3.159 
(c)(4)(2009).  If the claim is denied, the 
AMC should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


